IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 105 EAL 2020
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
MARLON GLENN,                                 :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 4th day of August, 2020, the Petition for Allowance of Appeal is

DENIED, and the Application for Relief is DENIED.